United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1733
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Robert W. S. Skogstad,                    *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: March 26, 1998
                                Filed: March 30, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Robert W. S. Skogstad pleaded guilty to a counterfeiting offense, in violation of
18 U.S.C. § 472, and the district court1 sentenced him to 36 months imprisonment and
three years supervised release. Skogstad appeals his sentence, and we affirm.

       Skogstad attempted to make a purchase with a computer-generated counterfeit
$20 bill, and the store clerk, suspecting the bill was counterfeit, called the police. At



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
sentencing, Skogstad argued the bill he produced was so obviously counterfeit that an
offense-level increase under U.S. Sentencing Guidelines Manual § 2B5.1(b)(2) (1997),
for persons who produce counterfeit money or possess a counterfeiting device, was
unwarranted. See U.S. Sentencing Guidelines Manual § 2B5.1, comment. (n.4) (1997)
(§ 2B5.1(b)(2) “does not apply to persons who merely photocopy notes or otherwise
produce items that are so obviously counterfeit that they are unlikely to be accepted
even if subjected to only minimal scrutiny”). After the government offered testimony
of the investigating Secret Service agent, who indicated that the counterfeit note was
of high quality, and that the store clerk&s suspicion involving the counterfeit bill was
preceded by his observation of unusual behavior on Skogstad&s part, the district court
examined the counterfeit bill and determined it would be accepted as genuine by a
reasonable person. We conclude that the district court&s finding is not clearly
erroneous. See United States v. Miller, 77 F.3d 71, 76-77 (4th Cir. 1996). In addition,
contrary to Skogstad&s contentions on appeal, the district court could rely on the agent&s
hearsay testimony concerning the store clerk&s statement, and the agent&s testimony as
to the quality of the counterfeit bill. See United States v. Wise, 976 F.2d 393, 401-02
(8th Cir. 1993) (en banc), cert. denied, 507 U.S. 989 (1993); United States v.
Thompson, 730 F.2d 82, 85 (8th Cir.), cert. denied, 469 U.S. 1024 (1984).

      Skogstad also challenges the special conditions of supervised release imposed
by the district court--that he be required to participate in programs of testing and
treatment for substance abuse, and of mental health treatment, as directed by the
probation officer. Having carefully reviewed the record, we conclude the district court
did not commit plain error in imposing those requirements. See U.S. Sentencing
Guidelines Manual § 5D1.3(b) (1997) (factors to consider in imposing conditions of
supervised release); United States v. Morey, 120 F.3d 142, 143 (8th Cir. 1997) (per
curiam) (standard of review).




                                           -2-
       Finally, Skogstad&s complaints about his counsel&s performance should be raised
in a 28 U.S.C. § 2255 proceeding, where the record can be adequately developed. See
United States v. Jackson, 41 F.3d 1231, 1233 (8th Cir. 1994).

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-